Case 20-20364-JAD       Doc 64    Filed 08/03/20 Entered 08/03/20 11:45:07            Desc Main
                                  Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      )              Case No. 20-20364-JAD
                                            )
TASHA M. MCKENZIE AKA TASHA                 )              Chapter 13
MARIE MCKENZIE-HAYES                        )
               Debtor.                      )              Docket No.
                                            )
PNC BANK, NATIONAL ASSOCIATION              )
                Movant                      )
                                            )
         v.                                 )
                                            )
TASHA M. MCKENZIE AKA TASHA                 )
M. MCKENZIE-HAYES,                          )
                 Respondent                 )

         DEBTOR’S RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         AND NOW come the Debtor, Tasha M. McKenzie, by and through her Attorney, Albert

G. Reese, Jr., and files the following Response to Motion for Relief from Automatic Stay:

         1.    The averments contained in paragraph one are admitted.

         2.    The averments contained in paragraph two are admitted.

         3.    The averments contained in paragraph three are admitted.

         4.    The averments contained in paragraph four are admitted. By way of further

               answer, the Debtor needs her home for the success of her Chapter 13 Plan. In

               addition, Debtor was directly affected by the COVID-19 pandemic in that she lost

               wages. As a result, Counsel filed an amended Chapter 13 plan to cure all plan

               arrears and the Debtor will begin making plan payments.

         5.    The averments contained in paragraph five are admitted.

         6.    The averments contained in paragraph six are denied. By way of further answer,

               the Debtor needs her home for the success of her Chapter 13 Plan. In addition,

               Debtor was directly affected by the COVID-19 pandemic in that she lost wages.
Case 20-20364-JAD    Doc 64    Filed 08/03/20 Entered 08/03/20 11:45:07            Desc Main
                               Document     Page 2 of 3



            As a result, Counsel filed an amended Chapter 13 plan to cure all plan arrears and

            the Debtor will begin making plan payments.

      7.    The averments contained in paragraph seven are denied. By way of further

            answer, the Debtor needs her home for the success of her Chapter 13 Plan. In

            addition, Debtor was directly affected by the COVID-19 pandemic in that she lost

            wages. As a result, Counsel filed an amended Chapter 13 plan to cure all plan

            arrears and the Debtor will begin making plan payments.

      8.    The averments contained in paragraph eight are denied. By way of further answer,

            the amended Chapter 13 Plan cures the arrears.

      9.    The averments contained in paragraph nine are admitted.

      10.   The averments contained in paragraph ten are admitted.

      11.   The averments contained in paragraph eleven are admitted.

      12.   The averments contained in paragraph twelve are admitted.

      13.   The averments contained in paragraph thirteen are admitted.

      14.   The averments contained in paragraph fourteen are denied. By way of further

            answer, the Debtor needs her home for the success of her Chapter 13 Plan. In

            addition, Debtor was directly affected by the COVID-19 pandemic in that she lost

            wages. As a result, Counsel filed an amended Chapter 13 plan to cure all plan

            arrears and the Debtor will begin making plan payments.

      15.   The averments contained in paragraph eight are denied. By way of further answer,

            the amended Chapter 13 Plan cures the arrears.

      16.   The averments contained in paragraph fifteen are denied. By way of further

            answer, the Debtor needs her home for the success of her Chapter 13 Plan. In
Case 20-20364-JAD       Doc 64   Filed 08/03/20 Entered 08/03/20 11:45:07          Desc Main
                                 Document     Page 3 of 3



             addition, Debtor was directly affected by the COVID-19 pandemic in that she lost

             wages. As a result, Counsel filed an amended Chapter 13 plan to cure all plan

             arrears and the Debtor will begin making plan payments.

      17.    The averments contained in paragraph eight are denied. By way of further answer,

             the amended Chapter 13 Plan cures the arrears.

      WHEREFORE, the Debtor prays that this Honorable Court deny the Motion for Relief

      from Automatic Stay.

Dated: August 3, 2020                                    Respectfully submitted by:
                                                         /s/ Albert G. Reese, Jr., Esq.
                                                         Albert G. Reese, Jr., Esquire
                                                         PA ID# 93813
                                                         Law Office of Albert G. Reese
                                                         640 Rodi Road, 2nd Floor, Ste 2
                                                         Pittsburgh, PA 15235
                                                         (412) 241-1697(p)
                                                         (412) 241-1687(f)
                                                         areese8897@aol.com
